PER CURIAM.
Appellant, Richard S. Garrett, Jr., appeals the imposition of costs, arguing that the trial court erred in failing to cite statutory authority for the same. We agree and reverse the order imposing costs.
"The statutory authority for all costs imposed, whether they are mandatory or discretionary, must be cited in the written order." Hornstra v. State , 218 So.3d 979, 980 (Fla. 5th DCA 2017) (quoting Kirby v. State , 695 So.2d 889, 890 (Fla. 2d DCA 1997) ). We therefore reverse the order of costs and remand so that the State "may seek reimposition" of costs. Kirby , 695 So.2d at 890. We otherwise affirm.
REVERSED and REMANDED with instructions.
EVANDER, C.J., EISNAUGLE and HARRIS, JJ., concur.